United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD, Kodiak, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-395
Issued: September 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2011 appellant filed a timely appeal from the September 1, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which affirmed the pay
rate of his schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined appellant’s pay rate.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 10, 2008 appellant, then a 45-year-old lead firefighter, sustained a traumatic
injury in the performance of duty when he slipped and fell on ice.2 The record indicates that he
received continuation of pay and used compensatory time until his right knee surgery on
October 20, 2008. OWCP paid compensation for disability beginning October 26, 2008.
OWCP based appellant’s compensation on his pay rate at the time disability began. A
January 6, 2008 Form SF-50 established he was a GS-0081 firefighter with an annual salary of
$45,103.00. OWCP determined that appellant’s hourly pay rate was $16.37, that his biweekly
base pay (106 hours) was $1,735.22, that his extra pay rate was $24.56, and that his biweekly
extra pay (38 hours) was $933.28. Adding his biweekly base pay and biweekly extra pay,
OWCP divided by two to find a weekly pay rate of $1,334.25. Adding $216.84 for a 25 percent
nonforeign area cost-of-living allowance (COLA), it concluded that appellant’s weekly pay rate
was $1,551.09.
On January 25, 2011 OWCP issued a schedule award for appellant’s right lower
extremity based on a weekly pay rate of $1,551.09. On September 1, 2011 OWCP’s hearing
representative affirmed the calculation of his pay rate. She reasoned that hours worked by
firefighters in excess of 106 biweekly were defined as overtime and that FECA barred the
inclusion of overtime. The hearing representative also characterized the 25 percent COLA as an
increment for Sunday pay. Citing to a procedure relating to Fair Labor Standards Act pay for
firefighters, she found that appellant was not entitled to overtime pay for the additional 38 hours,
but nonetheless affirmed OWCP’s calculation of the schedule award pay rate.
On appeal, appellant noted a reference to a Form SF-50 dated January 6, 1998 and
questions its relevancy. He asks whether it is possible that the pain and tenderness in his right
hamstring, which developed after surgery, is related to his injury, surgery or postsurgery
rehabilitation. Appellant argued that OWCP neglected to take into account 38 hours of COLA in
its calculations.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.3

2

OWCP accepted appellant’s claim for right lateral collateral ligament sprain, derangement of the right lateral
and medial meniscus and current tears of the right medial and lateral meniscus. It authorized surgery. Appellant
had previously sprained his right knee in 1998 when he pulled a hose and slipped in the snow-covered mud. OWCP
File No. xxxxxx090.
3

5 U.S.C. § 8102(a).

2

Under the Federal Firefighters Overtime Pay Reform Act of 1998, which is codified at 5
U.S.C. § 5545b, for firefighters with regular tours of duty generally consisting of 24-hour shifts,
the pay rate for compensation purposes is determined as follows:
(a) Annual salary / 2756 [53 hours of regular pay per week x 52 weeks] =
firefighter hourly rate.
(b) Firefighter hourly rate x 106 hours = biweekly base pay.
(c) Firefighter hourly rate x 1.5 = firefighter extra pay rate.
(d) Firefighter extra pay rate x number of hours in regular tour in excess of 106
hours = biweekly firefighter extra pay.
(e) (Biweekly base pay + biweekly firefighter extra pay) / 2 = weekly pay rate.
Most 24-hour shift firefighters have a regular biweekly tour of 144 hours (six 24 hours
shifts) consisting of 106 regular hours and 38 “firefighter overtime” hours; thus 38 hours (144106) would be used in step (d) above.4
OWCP has determined administratively that locality pay or COLA will be included in
computing an employee’s pay rate.5
ANALYSIS
Appellant does not take issue with the percentage of impairment reflected in his
January 25, 2011 schedule award. He appeals, instead, on the grounds that OWCP’s hearing
representative erred in determining his pay rate.
OWCP procedures, noted above, spell out the rules for determining the pay rate of
GS-0081 firefighters. At the time disability began in October 2008, appellant’s annual salary
was $45,103.00. His hourly pay rate was $45,103.00 divided by 2756 hours (53 hours of regular
pay a week times 52 weeks) or $16.37. Appellant’s biweekly basic pay was $16.37 an hour
times 106 hours or $1,735.22.
Appellant’s extra pay or “overtime” rate was 1.5 times his hourly rate or 1.5 times $16.37
a hour or $24.56 a hour. His biweekly extra pay was therefore $24.56 an hour times 38 hours or
$933.28.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.8.d. (March 2011).
Public Law 106-554, enacted in December 2000, contained language establishing that for GS-0081 firefighters,
those hours in excess of 106 biweekly should not be considered “overtime” for purposes of computing pay under 5
U.S.C. § 5545b. Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter
2.900.6.b(13) (March 2011).
5

Id. at Chapter 2.900.6.b(19).

3

Appellant’s biweekly basic pay and biweekly extra pay totaled $2,668.50. Thus, his
firefighter weekly pay rate was $2,668.50 divided by two, or $1,334.25, which is what OWCP
calculated.
The Board finds that OWCP properly followed procedures to calculate appellant’s
firefighter weekly pay rate of $1,334.25. The question that remains is how OWCP should have
applied the 25 percent nonforeign area COLA.
OWCP applied COLA by dividing appellant’s annual salary by 52 weeks and multiplying
the remainder ($867.37) by 0.25, for a COLA of $216.84 a week. Appellant argues that this
method neglected his 38 hours of biweekly extra pay. His argument is that OWCP should have
applied the 25 percent nonforeign area COLA to his firefighter weekly pay rate of $1,334.25, as
calculated under OWCP procedures, the pay rate that reflects his entire regular tour of duty.
Section 550.1305 of Title 5 of the Code of Federal Regulations provide that the sum of
pay for nonovertime hours that are part of a firefighter’s regular tour of duty (as computed under
§ 550.1303) and the straight-line portion of overtime pay for hours in a firefighter’s regular tour
of duty is treated as “basic pay” only for the following purposes: … “(4) Cost-of-living
allowances and post differentials under section 5941 of title 5, United States Code.” Section
5941 of Title 5 of the United States Code provides allowances based on living costs and
conditions of employment for employees stationed outside the continental United States or in
Alaska, and states that the allowance may not exceed 25 percent of the rate of basic pay.
OWCP has not adequately addressed this issue. It noted the 25 percent nonforeign area
COLA but did not apply it according to 5 C.F.R. § 550.1305(4). Instead, OWCP simply divided
appellant’s annual salary by 52, thereby excluding his extra pay or the 38 hours in his regular
biweekly tour in excess of 106. OWCP’s hearing representative misread Chapter 2.900.6b(13):
those hours in excess of 106 biweekly should not be considered overtime, and therefore are not
excluded from the computation of pay rate. OWCP’s worksheet specifically identifies the 25
percent adjustment as a COLA, not an increment for Sunday pay.
The Board will set aside OWCP’s September 1, 2011 decision on the issue of pay rate
and remand the case for further action. OWCP shall issue an appropriate final decision on the
proper application of the 25 percent nonforeign area COLA, one that provides a statement of
reasons.6
OWCP’s hearing representative’s reference to a January 6, 1998 Form SF-50 was simply
mistaken. As the imaged document is not as clear as it could be, the date might appear to be
“1/06/98.” A close examination, however, shows it to be “1/06/08.” The pain and tenderness
appellant describes in his right hamstring relate to a possible consequential injury, one OWCP
has not accepted, and is therefore not relevant to the decision on appeal.

6

See 20 C.F.R. § 10.126 (the decision of OWCP shall contain findings of fact and a statement of reasons).

4

CONCLUSION
The Board finds that this case is not in posture for decision. Further development is
warranted on the issue of pay rate.
ORDER
IT IS HEREBY ORDERED THAT the September 1, 2011 decision of the Office of
Workers’ Compensation Programs is set aside on the issue of pay rate. The case is remanded for
further action.
Issued: September 17, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

